Case 2:19-cv-08961-MCA-LDW Document 1-2 Filed 03/26/19 Page 1 of 3 PageID: 32




                          Exhibit B
Case 2:19-cv-08961-MCA-LDW Document 1-2 Filed 03/26/19 Page 2 of 3 PageID: 33



 IN THE SUPERIOR COURT OF NEW JERSEY, BERGEN COUNTY, LAW DIVISION

RICHARD M. ZELMA,                           *
940 Blanch Avenue
Norwood, NJ 07648                           *

                Pro se                      *

       Named Plaintiff,                     *

       v.                                   *        Case No.: BER-L-001776-19

LIBERTY POWER CORP., LLC,                   *
2100 W. Cypress Creek Rd, Suite 130
Fort Lauderdale, FL 33309                   *

       Defendant.                           *

   *        *     *       *     *       *        *       *     *      *      *       *      *


                      NOTICE OF FILING OF NOTICE OF REMOVAL

To the Clerk of the Court:

       The Defendant, Liberty Power Corp., LLC, by and through counsel, hereby files a copy of

the Notice of Removal filed on its behalf in the United States District Court for the New Jersey,

Newark Division, to remove the above-captioned case from the Superior Court of New Jersey,

Bergen County, Law Division, to the above-referenced United States District Court. A copy of

the Notice of Removal is attached hereto as Exhibit A.



Dated: March 26, 2019                       Respectfully submitted,


                                                By: /s/ Nicholas M. Gaunce
                                                Nicholas M. Gaunce , Esq.
Case 2:19-cv-08961-MCA-LDW Document 1-2 Filed 03/26/19 Page 3 of 3 PageID: 34



                     CERTIFICATE OF FILING AND SERVICE

        I HEREBY CERTIFY that I caused a true and accurate copy of the foregoing to be filed
electronically through the Court’s e-Courts system and served upon the below by e-mail and
regular mail:

                            Richard Zelma
                            940 Blanch Avenue
                            Norwood, NJ 07648
                            tcpalaw@optonline.net
                            Appearing pro se




                                                 /s/ Nicholas M. Gaunce
                                                   Nicholas M. Gaunce




                                             2
